RESOLUCIÓN
Examinada la solicitud de admisión por cortesía presen-tadas por los peticionarios Keith Olin y Matthew Wolper, se provee “con lugar”. En su consecuencia, se admiten por cortesía a ambos abogados para que representen a su cliente en el caso FINRA Núm. 14-00151.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres emi-tió un voto de conformidad, al cual se unieron la Juez Aso-ciada Señora Rodríguez Rodríguez y los Jueces Asociados Señores Kolthoff Caraballo, Rivera García y Feliberti Cintrón. La Jueza Asociada Señora Pabón Charneco hace constar la expresión siguiente:
La Jueza Asociada Señora Pabón Charneco disiente por en-tender que la Regla 12(f) de nuestro Reglamento, 4 LPRAAp. XXI-B, requiere la presentación de las certificaciones acredi-tativas de todos los estados en los cuales los peticionarios es-tán admitidos. Véase Voto particular disidente emitido por el compañero Juez Asociado Señor Estrella Martínez en el caso Moylan, Ex parte, 190 DPR 646 (2014). Luego de examinar la solicitud de admisión por cortesía objeto de controversia, en-*1003contramos que, además del estado de Florida, el Ledo. Keith Olin está admitido a ejercer la práctica de la abogacía en el estado de Illinois y no proveyó una certificación acreditativa de dicho estado. Por lo tanto, proveería “no ha lugar” a la solicitud de admisión por cortesía en cuanto al licendiado Olin hasta tanto se presente la certificación acreditativa del estado de Illinois y cualquier otro estado en el cual se encuentre ad-mitido para ejercer la práctica de la abogacía.
El Juez Asociado Señor Estrella Martínez hace constar la expresión siguiente:
El Juez Asociado Señor Estrella Martínez está conforme con la determinación de admitir al Ledo. Matthew Wolper. Sin embargo, disiente de la admisión del Ledo. Keith Olin por las razones expuestas en Moylan, Ex parte, 190 DPR 646 (2014) (voto particular disidente del Juez Asociado Señor Estrella Martínez). Entiende que, a pesar de encontrarse admitido a la profesión en los estados de Illinois y Florida, no incluyó la totalidad de los certificados acreditativos expedidos por las ju-risdicciones en las cuales se encuentra admitido al ejercicio de la profesión, tal como lo requiere la Regla 12(f) de nuestro Reglamento, 4 LPRA Ap. XXI-B, según interpretada en In re Wolper et al., 189 DPR 292 (2013).
La Jueza Presidenta Interina Señora Fiol Matta no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo